Citation Nr: 1421587	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  03-25 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as being secondary to or aggravated by his service-connected disabilities.  

2.  Entitlement to separate initial compensable ratings for bilateral polyneuropathy of the lower extremities secondary to the Veteran's service connected disability of the lumbar segment of the spine.   


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to August 1985, and from November 1989 to September 1992.

These matters initially came before the Board of Veterans' Appeals, hereinafter the Board, from December 2001, September 2002, and August 2008 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction over the Veteran's claims now resides with the Indianapolis, Indiana RO.

During the long course of this appeal, the issues on appeal have included entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person, entitlement to service connection for a cardiovascular system disability, and other conditions and disorders. 

The various issues have been remanded by the Board in August 2009, March 2011, July 2012, and May 2013.

In a Decision/Remand of July 2007, the Board found that the evidence of record supported service connection for bilateral polyneuropathy of the legs including as being secondary to the Veteran's service-connected lumbar spine disability.

In September 2010, the Veteran testified before the undersigned.  A transcript of that hearing is of record.  

In March 2011, the Board granted an effective date of August 17, 1999, for the grant of service connection for polyneuropathy of the lower extremities and remanded the remaining matters on appeal for further development.

The Veteran's claim for service connection for hypertension was originally denied in an October 2000 rating decision.  The Veteran did not appeal this decision and new and material evidence was not submitted within one year of the decision.  New and material evidence would ordinarily be required to reopen this claim under such circumstances.  38 U.S.C.A. § 5108 (West 2002).  However, when VA receives relevant service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will adjudicate the claim without regard to the prior decision.  38 C.F.R. § 3.156(c)(1) (2013).  As a relevant service personnel record pertaining to the Veteran's medical discharge from service has been added to the record since the October 2000 decision; the Board will adjudicate the claim for service connection for hypertension on a de novo basis without the need for new and material evidence.

The Board most recently remanded the appeal in May 2013.

In addition to the paper claims file, there is a Virtual VA paperless or electronic claims file.  The documents in this file, along with the paper records, have been reviewed and considered as part of this appeal.

As noted in the Board's March 2011 Remand, the issues of whether new and material evidence has been received to reopen claims for service connection for chronic muscle and joint pain and a liver disability have been raised by the record.  These issues have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action.

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and it is once again REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  The service-connected degenerative disc disease with a small left protrusion and bilateral polyneuropathy of the lower extremities is manifested by severe limitation of motion with no more than "mild" incomplete paralysis of either sciatic nerve during the rating period on appeal.  

3.  The schedular ratings criteria are adequate to rate the service-connected degenerative disc disorder and the associated neurological disability.  


CONCLUSIONS OF LAW

1.  For the entire rating period, the criteria for degenerative disc disease disorder has more nearly approximated the criteria for a 40 percent rating for orthopedic impairment.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5235-5243 (2013). 

2.  For the entire rating period, the associated neurological abnormalities of the left and right lower extremity have more nearly approximated the criteria for a 10 percent rating for mild incomplete paralysis of each lower extremity.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.14, 4.a, Diagnostic Codes 4.120-4.124a, Diagnostic Code 8520 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I.  Veterans Claims Assistance Act of 2000 (VCAA) -
Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013).

This appeal arises from disagreement with the initial rating following the grant of service connection for bilateral polyneuropathy of the lower extremities.  See Rating Decision, April 5, 2012.  Were the underlying claim for service connection has been granted and there is disagreement as to downstream questions (such as the effective date), the claim has been substantiated and there is no prejudice due to inadequate (or no) notice.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Federal Circuit has also held that once the underlying service connection claim is granted there is no duty to provide notice under 38 U.S.C.A. § 5103(a).  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

VA has fulfilled its duty to assist the Veteran in obtaining evidence.  VA obtained the Veteran's service treatment records, his Social Security Administration (SSA) records, and post-service medical treatment records.  Moreover, the Veteran has not identified any additional, outstanding records necessary to decide his pending appeal that have not been requested or obtained.  Given the foregoing, the Board finds that VA has met its duty to assist in this regard.

Additionally, VA has a duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  In this respect, the record reflects that the Veteran most recently underwent an examination of the spine in July 2012, with a review of the evidence provided in July 2013.  The results of that examination and the review have been included in the claims folder for scrutiny.  The most recent report indicated that the examiner was able to review of the available medical treatment records, interview and examine the Veteran, and provide the results of the examination.  Therefore, this report, with the subsequent report of review, is adequate for rating purposes.

The AMC obtained updated medical records and provided a current examination.  Thereafter, a supplemental statement of the case was issued.  The AMC substantially complied with the mandates of its July 2012 Decision/Remand and its May 2013 Remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, the Board finds that there is no additional evidence that would be reasonably likely to substantiate the claim.

II.  Laws and Regulations

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2013).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2013).

Service connection for degenerative disc disease was originally granted shortly after the Veteran was discharged from service.  He was assigned a 20 percent disability evaluation in conjunction with the rating criteria found at 38 C.F.R. Part 4, Diagnostic Codes 5292 and 5293.  Approximately eight years later, in December of 2000, a 40 percent rating was assigned.  Said increase was awarded after the Veteran had undergone a VA examination that produced findings of back pain, limitation of motion, and recurring attacks of radiculopathy.  The 40 percent rating was assigned in accordance with the rating criteria found at 38 C.F.R. Part 4, Diagnostic Codes 5292, 5293, and 5295.  See Rating Action, December 15, 2000.  Additional medical evidence was received within one year of that action and it was determined that the medical evidence more closely described symptoms that would entitle the Veteran to a 60 percent disability rating.  See Rating Action, March 16, 2001.  In support of that action, the RO noted that the objective medical evidence indicated pain and muscle spasms, along with restriction of movement and left paracentral protrusion at L4-L5 that posteriorly displaced the left L5 root with an annular tear/bulge at L5 and S1.  

In March 1994, a non-VA doctor wrote about the Veteran's lower lumbar spine disorder and noted the possible need for future medical procedures if the Veteran developed more severe backache with root involvement.  On a July 1997 VA peripheral nerves examination, the examiner noted that nerve conduction and electromyographic studies overall showed evidence of mild polyneuropathy, as well as some evidence of root dysfunction involving the nerve roots at L5, S1, and S2.  The diagnosis was possible mild polyneuropathy involving all extremities; possible mild bilateral carpal tunnel syndrome on nerve conduction studies; and suggestion of mild lumbar radiculopathy on electromyography.  The examiner noted that the Veteran had some more diffuse symptoms that might be due to mild peripheral neuropathy; but that documented lumbar disc disease could easily account for the electromyographic finding suggestive of nerve root dysfunction. 

On a follow-up MRI in January 2001, there was left L4-5 near and far disc herniation with L5 left nerve root impingement.  In May 2001, after conservative therapy had failed, the Veteran underwent posterior spinal fusion involving L4 to the sacrum with decompression. 

Upon review of the evidence, the Board, in a Decision/Remand dated July 25, 2007, granted service connection for bilateral polyneuropathy of the legs.  The claim was then returned to the AMC for assignment of a disability evaluation.  

The AMC then reviewed the record and issued a rating action that continued the Veteran's previous 60 percent disability rating.  See Rating Action, August 22, 2008.  The AMC indicated that the Veteran's previously documented neurological symptoms had been considered and used by VA when it assigned the Veteran a 60 percent disability evaluation in accordance with the rating criteria found at 38 C.F.R. Part 4, Diagnostic Code 5293.  The AMC then suggested that if the AMC were to rate the Veteran's orthopedic and neurological symptoms separately, as allowed under 38 C.F.R. Part 4, Diagnostic Code 5243, the combined rating for the orthopedic and neurological symptoms would not exceed 60 percent.  As such, the AMC concluded that it would not assign separate ratings for the neurological symptoms.  

The Veteran's lower back disorder may be rated under any one of a number of diagnostic codes if the disability exhibits the appropriate manifestations and symptoms associated with that code.  These codes include former 38 C.F.R. Part 4, Diagnostic Codes 5285, 5286, 5289, 5292, 5293, and 5295 (2002), along with Diagnostic Codes 5235 through 5243 (2013).

Diagnostic Code 5285 - Vertebra, fracture of, residuals: 

With cord involvement, bedridden, or requiring long leg braces 					100 percent 
Without cord involvement; abnormal mobility requiring neck brace (jury mast) 			60 percent

In other cases rate in accordance with definite limited motion or muscle spasms, adding 10 percent for demonstrable deformity of vertebral body. 

Diagnostic Code 5286 - Spine, complete bony fixation (ankylosis) of: 

Unfavorable angle, with marked deformity and involvement of major joints (Marie-Strumpell type) or without other joint involvement (Bechterew type) 
						100 percent
Favorable angle 				60 percent

Diagnostic Code 5289 - Spine, ankylosis of, lumbar: 

Unfavorable 					50 percent 
Favorable 					40 percent 

Diagnostic Code 5292 - Spine, limitation of motion of, lumbar: 

Severe 					40 percent
 Moderate 					20 percent 
Slight 						10 percent 

Diagnostic Code 5293 - Intervertebral disc syndrome 

Pronounced; with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, little intermittent relief 		60 percent 

Severe; recurring attacks, with intermittent relief 
						40 percent
Moderate; recurring attacks 		20 percent 
Mild 						10 percent
Postoperative, cured 			0 

Diagnostic Code 5295 - Lumbosacral strain 

Severe; with listing of whole spine to opposite, positive Goldwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritis changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion 
						40 percent 
With muscle spasms on extreme forward bending, loss of lateral spine motion, unilateral, in standing position 
						20 percent
With characteristic pain on motion 	10 percent
With slight subjective symptoms only 	0 

Ankylosis is the "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (28TH Ed. 1994) at 86.). 

During the pendency of this appeal there have been changes to the criteria governing the evaluation of spine disabilities.  The VA issued revised regulations concerning the sections of the VA Rating Schedule that deal with intervertebral disc syndrome.  See 67 Fed. Reg. 54345-54349 (August 22, 2002).  VA further revised the rating criteria to provide a new General Rating Formula for Diseases and Injuries of the Spine.  See 68 Fed. Reg. 51454-51458 (August 27, 2003). 

Under the new criteria, Diagnostic Codes 5235 through 5243 contemplate, respectively, vertebral fracture or dislocation, sacroiliac injury and weakness, lumbosacral or cervical strain, spinal stenosis, spondylolisthesis or segmental instability, ankylosing spondylitis, spinal fusion, degenerative arthritis of the spine, and intervertebral disc syndrome.  38 C.F.R. Part 4 (2013).  All diagnostic codes (except where 5243, intervertebral disc syndrome, is evaluated under the formula for rating intervertebral disc syndrome based on incapacitating episodes) are evaluated under the following criteria. 

Under the revised regulations, a 40 percent rating is assigned where there is favorable ankylosis of the entire thoracolumbar spine or forward flexion of the thoracolumbar spine is limited 30 degrees or less.  A 50 percent rating will be awarded where there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine. 

Normal forward flexion of the lumbar segment of the spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See Note 2, General Rating Formula for Disease and Injuries of the Spine, 38 C.F.R. § 4.71a (2013). 

The new rating criteria define ankylosis as fixation of a spinal segment.  Note 5, General Rating Formula for Disease and Injuries of the Spine, 38 C.F.R. § 4.71a

The new Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, 38 C.F.R. § 4.71a, provides for ratings based on incapacitating episodes or on the basis of the General Rating Formula for Disease and Injuries of the Spine.  Id., Note 2.  The maximum rating under the formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is 60 percent.

When a law or regulation changes after a claim has been filed but before the administrative appeal process has been concluded, VA must apply the regulatory version that is more favorable to the claimant.  See VAOPGCPREC 7-2003 (Nov. 19, 2003) ("[S]tatutes or regulations liberalizing the criteria for entitlement to compensation . . . may be applied to pending claims because their effect would be limited to matters of prospective benefits."); see also Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), overruled in part by Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  However, where the amended regulations expressly provide an effective date and do not allow for retroactive application, the Veteran is not entitled to consideration of the amended regulations prior to the established effective date.  Green v. Brown, 10 Vet. App. 111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 2002 & Supp. 2013) (where compensation is awarded pursuant to any Act or administrative issue, the effective date of such award or increase shall be fixed in accordance with the facts found but shall not be earlier than the effective date of the Act or administrative issue).  For any date prior to September 26, 2003, VA cannot apply the revised regulations. 

The Board notes that the General Rating Formula for Diseases and Injuries of the Spine (General Formula) indicates that objective neurologic abnormalities associated with a spinal disability should be rated separately.  See 38 C.F.R. § 4.71a, General Formula, Note 1 (2006).  Such separate ratings were not contemplated under 38 C.F.R. Part 4, Diagnostic Code 5293.  

As to the neurological component, under 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2002) and (2013), for rating sciatic neuropathy, a 10 percent rating is warranted when the impairment is mild, 20 percent when moderate, 40 percent when moderately severe, 60 percent when severe with marked atrophy, and 80 percent when there is complete paralysis when the foot dangles and drops, no active movement is possible of muscle below the knee, flexion of the knee is weakened or (very rarely) lost.

As noted, prior to the change in the criteria governing the rating of degenerative disc disease, separate disability ratings for the orthopedic and neurological components was not available under the criteria found at 38 C.F.R. Part 4, Diagnostic Code 5293.  Under the code, any neurological symptoms, classified as "sciatic neuropathy" or "other neurological findings" were rated in conjunction with (not separately) orthopedic symptoms and manifestations.  Hence, for purposes of this appeal, the question becomes whether, as of August 22, 2002, the symptoms and manifestations produced by the Veteran's degenerative joint disease with polyneuropathy of the lower extremities could be alternatively rated under the criteria found at 38 C.F.R. Part 4, Diagnostic Code 5243 and/or Diagnostic Code 8520 such that a combined disability rating in excess of 60 percent may be assigned.  

Extensive treatment records have been associated with the claims file and document the Veteran's ongoing treatment for, inter alia, his low back disability.  Throughout this long appeal, the Veteran has complained of pain, along with limitation of movement, throughout the low back.  The record further shows that the Veteran underwent VA examinations of the back in November 2008 and July 2012 with review of July 2013.  A VA General Medical Examination was accomplished in July 2003.  

This case turns on whether the Veteran could receive a higher overall rating for his back disability if he was awarded separate ratings for is orthopedic and neurologic manifestations.  

He is currently in receipt of a 60 percent rating for the combined orthopedic and neurologic manifestations under the old provisions of Diagnostic Code 5293.  This is the maximum rating under that code.  Similarly, the new criteria for rating intervertebral disc disease provide a maximum rating of 60 percent and do not provide for separate neurologic and orthopedic ratings.  

  

None of the examination reports, along with the medical treatment reports, suggest or report that the Veteran suffers from ankylosis.  On the contrary, the Veteran has retained movement in all findings.  In other words, the lumbar spine was not fixed in a single position

As noted other codes for rating back disabilities under the old criteria provided for no more than a 40 percent rating and did not provide for separate ratings for neurologic impairment.  As discussed below, even if they did provide for separate ratings, there is no sufficient additional impairment to result in more than a 60 percent combined rating.

If separate orthopedic and neurologic ratings were provided under current rating criteria, the Veteran would be entitled to no more than a 40 percent rating for the orthopedic manifestations.  The Veteran has retained mobility in his lumbar spine on every occasion in which movement has been tested.  The Veteran's spine has not been found to be fixed.  As such, the Veteran does not have ankylosis for compensation purposes.  

Instead, what has been consistently found and diagnosed are the Veteran's complaints of pain, occasional muscle spasms, and tenderness to palpation of the lower back.  In July 2003, the Veteran could forward flex his back to 25 degrees, laterally flex left and right to 15 degrees (with pain), extend to 10 degrees, and rotate to the right to 30 degrees and to the left 15 degrees.  All ranges of motion appeared painful but were not limited following repetitions.  In November 2008, flexion was found to be from 0 to 22 degrees, extension was reported to be from 0 to 10 degrees, bilateral lateral flexion was noted to be from 0 to 15 degrees, and lateral rotation to the right was measured to be from 0 to 25 degrees and to the left was measured to be from 0 to 30 degrees.  

The July 2012 examination reported that the Veteran had forward flexion to 30 degrees, extension was to 15 degrees, right lateral flexion was to 10 degrees, left lateral flexion was to 15 degrees, and right and left lateral rotation was to 30 degrees, with each movement productive of pain.

These ranges of motion would meet the criteria for a 40 percent rating under the General Formula or on the basis of severe limitation of motion under the old criteria.  Functional factors are not for consideration where, as in this case, the veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); cf. 38 C.F.R. §§ 4.40, 4.45 (2013).  .

Having established that a 40 percent rating is warranted under the General Ratings Formula for Diseases and Injuries of the Spine, the Board turns to consider the appropriate, separate rating for objective neurological abnormalities associated with the service-connected low back disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (1).  For the reasons that follow, the Board finds that the preponderance of the evidence shows that the Veteran's objective neurological abnormalities, which are manifestations of the service-connected degenerative disc disease, are analogous to "mild" incomplete paralysis of the sciatic nerves throughout the period on appeal; therefore, the Board concludes that separate 10 percent ratings, but no higher, are warranted for neurological abnormalities of both lower extremities. 

The Board evaluates peripheral neurological disabilities through five areas of impairment:  motor function, trophic changes, sensory disturbance, reflex loss, and pain.  See 38 C.F.R. §§ 4.120, 4.123, 4.124 (2013).  The Board finds first that the Veteran does not suffer from diminished motor strength or organic/trophic changes in either leg, but does experience occasional diminished sensation in the lower legs.  He has intimated that after standing for an extended period, he may have some numbness in the lower legs.  While he does use assistive devices, the use of a brace has only been "on occasion".  Given the intermittent nature of the sensory impairment, the Board finds that the sensory findings are analogous to "mild" incomplete paralysis of the sciatic nerve.  Notwithstanding, the Veteran does not have functional impairment due to reflex impairment of the lower extremities.  In fact, the Veteran has not alleged that he has functional impairment of the lower extremities due to reflex loss.  

The Board further notes that a VA examiner has even hypothesized that the Veteran may not suffer from chronic, vice transitory, radiculopathy.  In July 2013, the VA examiner opined that the Veteran's neurologic impairment was unrelated to the lumbar spine disability.  In any event, the most recent examination in July 2012 showed normal muscle strength, sensation and straight leg raise testing.  It was concluded that the Veteran did not have radiculopathy, and in the July 2013 report, the examiner provided a detailed rationale for this conclusion.  The only abnormal finding on the 2012 examination was hypoactive reflexes in the right knee and ankle.

The earlier VA and private examinations contain opinions that the neurologic disability was no more than mild, and the findings on the July 2012 examination were mostly normal and not indicative of more than a mild neurologic disability.  In sum, the preponderance of the evidence demonstrates that the Veteran has objective neurological abnormalities that are analogous to no more than "mild" incomplete paralysis of either lower extremity.  The bulk of the neurological impairment is "mild" or less severe; therefore, no more than separate 10 percent ratings for each lower extremity due to mild incomplete paralysis of the sciatic nerves would be warranted.  Diagnostic Code 8520. 

If a 40 percent rating for orthopedic impairment was combined with separate 10 percent ratings for neurologic impairment in the lower extremities (and with the addition of the bilateral factor) the combined rating would be 50 percent.  38 C.F.R. §§ 4.25, 4.26 (2013).  

The current 60 percent rating is clearly the greater benefit to the Veteran.  As the lower back disorder with associated neurological abnormalities combine to only 50 percent, the criteria for a rating greater than 60 percent for are not met for any period.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.25.

The Board has considered the possibility of staged ratings but finds that the criteria for a rating in excess of 60 percent have at no time been met.  Accordingly, staged ratings are inapplicable.

The Board has also considered whether the Veteran is entitled to an extraschedular evaluation.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected lower back disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's back disorder with neurological symptoms with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology; as discussed above. 

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran required frequent hospitalizations for his lower back disability.  Additionally, there was not shown to be evidence of marked interference with employment solely due to the disability.  Moreover, there is no evidence in the medical records of an exceptional or unusual clinical picture. 

In short, there is nothing in the record to indicate that the service-connected disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) (2013) is not warranted.


ORDER

Entitlement to separate initial compensable ratings for bilateral polyneuropathy of the lower extremities secondary to the Veteran's service connected disability of the lumbar segment of the spine is denied.   


REMAND

In the body of the previous remand the Board indicated that it was seeking to obtain an opinion concerning the relationship between the Veteran's hypertension and depression, but in the indented portion of remand, the Board mistakenly used the term "hypertension" instead of "depression."  As a result of this mistake, when the Veteran's claim was reviewed in July 2013, the examiner did not provide a response.  The examiner did not provide a response because the Board erred.  

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2013); see 38 C.F.R. § 19.9 (2013).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  

This case is REMANDED for the following:

1.  Schedule the Veteran for a cardiology examination by a medical doctor who has not previously examined the Veteran.  Such an examination is being conducted so that an opinion may be obtained concerning the Veteran's current hypertension and its relationship to his military service and his service-connected disorders (including his psychiatric disability).  The examiner should be given a copy of this remand and he/she should be requested to review the Veteran's medical history and state that this has been accomplished.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The examiner must note review of the claims folder.

The examiner should provide an opinion as to whether the Veteran now has hypertension (at any time since 2002).  If he does, the examiner should opine as to whether hypertension is at least as likely as not (a probability of 50 percent or greater) the result of a disease or injury in military service; or caused by a service connected disease or disability such as his service-connected depression; or are aggravated (made permanently worse by the service connected disease or disability.  

If aggravation is found, the examiner should opine as to whether there is medical evidence created prior to the aggravation or between the time of the aggravation and the current level of disability that shows a baseline of disability prior to aggravation.

The examiner must provide reasons for all opinions, including the Veteran's reports, clinical and examination reports and the current medical literature.  

The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained. 

The examiner must specifically discuss the following treatises which suggest that there may be an etiological relationship between hypertension and psychiatric disorders.  See National Institute of Health Radio (May 2013), Depression and Heart Disease Risk, www.nih.gov/news/radio/healthmatters/depressionhealth.htm; see also Center for Advancement of Health (2000, March 24); Depression and Anxiety Linked to Hypertension, ScienceDaily, http://www.sciencedaily.com/releases/2000/03/000324094550.htm.  See Dalton v. Shinseki, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).

The examiner should further provide comments as to whether he/she agrees with the summations provided in the July 2013 VA medical opinion.

2.  If the benefit sought on appeal remains denied, the AOJ should issue a supplemental statement of the case; and then return the case to the Board, if otherwise in order.

The Board intimates no opinion as to the ultimate outcome of this case.  The purposes of this remand are to comply with due process of law and to further develop the Veteran's claims.  The Veteran is advised that failure to cooperate by reporting for the examination may result in the denial of the claims.  38 C.F.R. § 3.655 (2013) and Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


